Hines, J.
The board of education of any county shall have the right, if in their opinion the welfare of the schools of the county and the best interests of the pupils so require, to consolidate two or more schools located in the same or different districts into one school, to be located by said board at a place convenient to the pupils attending the same, said schoolhouse to be located as near the center of the district or districts as practicable. The county board of education shall have the further power, when the best interests of schools demand, to separate or divide any school district into two or more school districts, and to provide for the election of a board of trustees for each of said districts, and to do all other things for the government and control of said districts as are provided in the code of school laws for the organization and control of school districts. Whenever in the opinion of the county board of education the best interests of a school so demand, the board has the right to consolidate two or more districts or parts of districts, or to add any part of one district to any other district, or to change the line or lines of any district at any time when in their judgment the best interests of the schools require such change into one school district, with the purpose of the election of the board of trustees and of the location of the school at some central place as hereinbefore provided; but should as many as one fourth of the patrons of the said school or schools object to the consolidation (provided that said one fourth of said patrons shall consist of at least ten), it shall be the duty of the county superintendent to call an election to be held in said district or districts affected, giving thirty days notice by publishing the same once a week for four weeks in the paper in which the county advertisements are published, and also by posting notice at least at three or more public places in the district or districts to be affected thereby, at which election should a majority of the qualified voters vote for consolidation the schools shall be consolidated; otherwise not. Acts 1919, pp. 288, 326; 8 Park’s Code Supp. 1922, §§ 1437(o), 1437(p), 1437(q).
When the county board of education consolidates two or more districts or parts of districts under the power granted to said board by the provisions of the code of school laws set out in the paragraph next preceding, and, upon objection filed by the requisite *172number of the patrons of the schools in the districts to be consolidated, an election is held which results in favor of their consolidation, such consolidation is not thus made final and unchangeable; but under the provision of the code of school laws, supra, the county board of education has the power, when the best interests of the schools so demand, to separate or divide such consolidated school district into two or more school districts, and to provide for the election of a board of trustees for each of said districts, and to do all other things for the government and control of said districts as are provided in the code of school laws. In dividing such consolidated school district the county board of education can restore the original districts so consolidated, notwithstanding the fact that the consolidated district was established by the county board of education, and upon objection filed by the requisite number of patrons such consolidation was ratified by a majority of the qualified voters of the school district at an election held for determining whether or not such consolidated school district should be established. While the consolidation of two or more school districts or parts of school districts by the county board of education can not become effective when objection to such consolidation is made by the requisite number of patrons of the schools affected, without the ratification of the consolidation by a majority of the qualified voters voting at an election held to determine whether or not such consolidation shall become effective, the county board of education can, without the sanction of the voters, divide the consolidated school district and restore the districts or parts of districts embraced in the consolidated school district as they existed prior to the consolidation. Nothing to the contrary of what we now hold was decided in Board of Education of Burke County v. Hudson, 164 Ga. 401 (138 S. E. 792). *
After the consolidated school district was thus divided by the county board of education, and the school districts or parts of school districts embraced in the consolidated district had by the board been restored as they existed prior to the consolidation, the trial judge did not err in refusing to.grant a mandamus absolute, compelling the county superintendent of schools to call an election for trustees in the consolidated school district which had been so divided.
' Judgment affirmed.

All the Justices concur.